#28057-r-JMK
2017 S.D. 85


                            IN THE SUPREME COURT
                                    OF THE
                           STATE OF SOUTH DAKOTA


                                   ****
THERESA SIGLER,                             Plaintiff and Appellant,

      v.

ARRON SIGLER,                               Defendant and Appellee.


                                   ****

                  APPEAL FROM THE CIRCUIT COURT OF
                    THE SEVENTH JUDICIAL CIRCUIT
                  PENNINGTON COUNTY, SOUTH DAKOTA

                                   ****

                  THE HONORABLE MATTHEW M. BROWN
                               Judge

                                   ****



PATRICIA A. MEYERS
Rapid City, South Dakota                    Attorney for plaintiff and
                                            appellant.


ROBERT J. GALBRAITH of
Nooney & Solay, LLP
Rapid City, South Dakota                    Attorneys for defendant and
                                            appellee.

                                   ****



                                            CONSIDERED ON BRIEFS
                                            ON AUGUST 28, 2017
                                            OPINION FILED 12/13/17
#28057

KERN, Justice

[¶1.]         At the time of their divorce in May 2011, Arron and Theresa Sigler

stipulated that Theresa would have primary physical custody of their child T.S. In

March 2016, Arron filed a motion for joint custody of T.S., a visitation schedule, and

a shared parenting child support cross-credit under SDCL 25-7-6.27. The circuit

court granted Arron joint custody and the cross-credit because T.S. resided with

Arron seven out of every fourteen days. In making this decision, the court found

that application of the cross-credit would not have a “substantial negative effect” on

T.S.’s standard of living and that Theresa’s budget showed she lived beyond her

means. The circuit court reduced Arron’s net monthly child support payment from

$442 per month to $25 per month. Theresa appeals, arguing the circuit court made

erroneous findings of fact and abused its discretion by granting the cross-credit. We

reverse and remand for further proceedings.

                          Facts and Procedural History

[¶2.]         On May 31, 2011, Theresa and Arron Sigler divorced. The parties had

three children 1 and agreed by stipulation that primary physical custody of J.S.

(born October 1, 1999) would go to Arron and Theresa would take primary physical

custody of T.S. (born March 5, 2004). The court ordered Arron pay $361 per month

in child support to Theresa.

[¶3.]         Following the divorce, Theresa had another child, J.F. J.F.’s father is

obligated to pay $630 in child support payments per month but is more than



1.      Arron also took primary physical custody of a third child born of the
        marriage, J.S. (born March 27, 1994), who has reached the age of majority.

                                          -1-
#28057

$11,000 in arrears. On January 23, 2015, Theresa filed a petition to modify child

support, and on February 27, 2015, the parties appeared telephonically before the

court-appointed referee Lee Ann Pierce (Referee) for hearing on the petition.

Theresa sought an upward deviation due to costs associated with raising J.F., who

was then seventeen months old. In response, Arron requested a downward

deviation of his child support obligation, citing the fact that T.S. now resided with

him approximately 50% of the time.

[¶4.]        The Referee determined that “[c]ircumstances [had] changed

substantially since the entry of the previous order in that the parties’ incomes [had]

changed.” In analyzing whether to deviate downward from that number, the

Referee examined the gross incomes and respective financial conditions of the

parties. Arron earned approximately $83,911 per year with an adjusted monthly

gross income of $4,600 and contributed $490 per month toward his retirement

accounts. Theresa earned approximately $25,980 per year with an adjusted

monthly gross income of $1,789, and she made no contributions toward retirement.

The Referee found that the parties’ combined adjusted gross income totaled $6,389,

with Theresa contributing 28% and Arron contributing 72%. The Referee identified

that two children were to be supported and that the child support obligation of the

parties for each child was $1,068.

[¶5.]        The Referee then calculated that Theresa should pay $299 per month

in child support for J.S. based on her 28% share and that Arron should pay $769 per

month in child support for T.S. based on his 72% share. The Referee declined to

deviate upward despite Theresa having another child, J.F., in her care. Likewise,


                                          -2-
#28057

the Referee declined to deviate downward even though T.S. spent approximately

seven out of every fourteen nights with Arron. The Referee also considered the

parties’ disparate incomes. Pursuant to SDCL 25-7-6.16, the Referee credited Arron

with $28 of Theresa’s pro rata share of the cost of the children’s health insurance,

leaving Arron with an obligation of $442 per month. Arron appealed the Referee’s

decision to the circuit court. On June 8, 2015, the circuit court affirmed, adopting

the Referee’s findings of fact and conclusions of law.

[¶6.]        On March 27, 2016, Arron filed a motion for change of child custody,

support, and visitation. Arron sought to formalize the parties’ arrangement because

at the time of the motion, T.S. divided her time equally between her parents. Arron

requested that the circuit court order a shared-parenting custody arrangement and

apply a shared parenting child support cross-credit under SDCL 25-7-6.27, which

provides in part:

             If a custody order by the court, contains a detailed shared
             parenting plan which provides that the child will reside no less
             than one hundred eighty nights per calendar year in each
             parent’s home, and that the parents will share the duties and
             responsibilities of parenting the child and the expenses of the
             child in proportion to their incomes, the court may, if deemed
             appropriate under the circumstances, grant a cross credit on the
             amount of the child support obligation based on the number of
             nights the child resides with each parent. . . .
             ....
             In deciding whether a shared parenting child support cross
             credit is appropriate, the court shall consider whether it would
             have a substantial negative effect on the child’s standard of
             living.

(Emphasis added).

[¶7.]        The motion was heard on October 14, 2016, before a different circuit

judge, who took the case on reassignment. At the hearing, the parties testified and
                                          -3-
#28057

introduced exhibits detailing their financial situations. Theresa introduced Exhibit

A, which listed her monthly expenses totaling $2,989.68 and balances still owed to

creditors, including: $2,000 for her dental care; $791 in clothing items from Kohl’s

primarily for T.S.; $1,900 in medical bills; $1,501 in orthodontic bills for T.S.; and

$600 for a new dryer from Sears. Theresa attributed $350 of her budget to daycare

expenses for J.F. Exhibit 4 listed the adjusted monthly gross incomes of the parties,

which had not changed since the Referee’s report in 2015. Theresa testified that

she made up the more than $1,000-per-month shortfall by borrowing from her line

of credit and paying off the line with her yearly tax return refund.

[¶8.]        At the conclusion of the hearing, the circuit court asked the parties

whether they wished to submit proposed findings of fact and conclusions of law.

The parties agreed to do so and set October 28 as the deadline for simultaneous

submission of their proposals. On October 28, Arron submitted his proposed

findings of fact and conclusions of law. On November 8, Arron wrote to the circuit

court to indicate that Theresa had neither submitted proposals of her own nor

objected to Arron’s. On November 10, Theresa submitted her proposals.

[¶9.]        On November 14, 2016, the circuit court issued its findings of fact and

conclusions of law. The court, in a letter to the parties’ counsel, indicated that its

findings of fact and conclusions of law “were entered not as a default/waiver but on

the merits.” The court, in its findings of fact, acknowledged that “[t]here has been

no substantive change in either parties’ [sic] income calculations since the Report of

[the] Referee on March 4, 2015.” Nevertheless, in its conclusions of law, the court

allowed Arron a child support cross-credit and ordered joint physical custody of T.S.


                                           -4-
#28057

In so doing, the court reduced Arron’s child support payment to Theresa from $442

per month to $25 per month. The court concluded that “[i]t is beyond any deviation

[the circuit court] could allow to require [Arron] to pay $769.00 per month for a

child who resides with him 182.5 days each year.” The court further found that

“[e]ven without incurring any costs for the care of [T.S.], [Theresa] lives beyond her

means.” The court highlighted Theresa’s testimony that she could only maintain

her current standard of living if she obtained additional employment. The court

held that doing so would not have a substantial negative effect on T.S.’s standard of

living and granted Arron’s motion.

[¶10.]       Theresa appeals, arguing the circuit court made erroneous factual

findings and abused its discretion by applying the shared parenting cross-credit in

this case.

                               Analysis and Decision

[¶11.]       We review the decision to modify a child support obligation for an

abuse of discretion. See Kauth v. Bartlett, 2008 S.D. 20, ¶ 8, 746 N.W.2d 747, 750.

“An abuse of discretion is a ‘discretion exercised to an end or purpose not justified

by, and clearly against, reason and evidence.’” Schieffer v. Schieffer, 2013 S.D. 11,

¶ 14, 826 N.W.2d 627, 633 (quoting Hill v. Hill, 2009 S.D. 18, ¶ 5, 763 N.W.2d 818,

822). Findings of fact are reviewed for clear error. Id. ¶ 15. “As a result, this Court

‘will overturn the [circuit] court’s findings of fact on appeal only when a complete

review of the evidence leaves this Court with a definite and firm conviction that a




                                          -5-
#28057

mistake has been made.’” Id. (quoting Kreps v. Kreps, 2010 S.D. 12, ¶ 25, 778

N.W.2d 835, 843). 2

[¶12.]         Theresa argues that even if we accept the circuit court’s factual

findings, they fail to support the circuit court’s decision to apply the cross-credit.

Specifically, Theresa contends that application of the cross-credit will have a

“substantial negative effect on the child’s standard of living.” See SDCL 25-7-6.27.

Theresa argues that T.S.’s basic standard of living will decline under such an

arrangement. In support of this contention, Theresa cites Ochs v. Nelson,

538 N.W.2d 527 (S.D. 1995), and Schieffer, 2013 S.D. 11, ¶ 48, 826 N.W.2d at 643. 3

[¶13.]         Ochs concerned parents with disproportionate standards of living. The

mother earned $12,681 per year while the father’s average annual salary was

$62,345. Ochs, 538 N.W.2d at 528. Additionally, the father possessed an 80%

interest in a corporation with an “average yearly net income over the last three

years [of] $116,905” and “had accumulated retained earnings exceeding one-half

million dollars.” Id. Compared to the mother’s modest apartment, the father owned

a “quality home in the fashionable area of Sioux Falls” and a “vacation cabin in the

Black Hills[.]” Id. The circuit court calculated the father’s child support obligation



2.       On appeal, Arron argues that failure to timely file proposed findings of fact
         and conclusions of law under SDCL 15-6-52(a) limits our scope of review. See
         Shoop v. Shoop, 460 N.W.2d 721, 724 (S.D. 1990). However, the court
         specifically noted that its findings and conclusion “were entered not as a
         default/waiver but on the merits.” Because the court did not penalize
         Theresa for her late submission, we decline to address the question.

3.       Theresa also cites Anderson v. Anderson, 2015 S.D. 28, ¶ 14, 864 N.W.2d 10,
         16-17. However, as Arron observes, the case is inapposite because in
         Anderson, the father had not been paying any child support. Id.

                                           -6-
#28057

by extrapolating from the guidelines, arriving at a figure higher than that listed in

the statute. Id. at 530. We affirmed the circuit court’s decision, noting that a court

should consider both the child’s needs and standard of living. Id.

[¶14.]        Schieffer also involved parents earning disproportionate annual

incomes ($2,115,080 for the father and $105,080 for the mother). However, the

circuit court elected not to deviate from the child support obligation schedule’s

ceiling of $2,963, which the father bore 95% of the responsibility for, or $2,815, and

impose the mother’s requested “base” child support award of approximately $9,200

per month. Schieffer, 2013 S.D. 11, ¶¶ 36-37, 826 N.W.2d at 640. The court

concluded that the children’s needs for things “such as food, clothing,

transportation, and housing” could be met with $2,963 per month. Id. ¶ 38.

Further, the court found mother’s spending “undisciplined” with a tendency towards

“excess and over-indulgence.” Id. ¶ 42. With respect to standard of living, the court

“specifically found that ‘there [was] no evidence that would support the supposition

that the children will be living an opulent or excessive lifestyle in [the father’s]

home. To the contrary, the evidence suggests that [the father] value[d] fiscal

discipline.’” Id. ¶ 38.

[¶15.]        Contrary to Ochs, the mother in Schieffer failed to “present any

evidence to suggest that the children’s standard of living would dramatically

decrease[.]” Id. ¶¶ 43-44. Additionally, we observed the importance of the fact

“that the trial court did not give [the father] an abatement or cross-credit on his

child support obligation even though the children would be living with [him] 50

percent of the time.” Id. ¶ 46. This was “significant because the obligations set


                                           -7-
#28057

forth in the child support obligation schedule are typically applied to situations

where one parent has primary physical custody of the child(ren) and the other

parent only has visitation.” Id.

[¶16.]        These cases stand for the proposition that a referee or court must look

not only at a child’s needs but also their standard of living. See e.g., Evans v.

Evans, 1997 S.D. 16, ¶ 19, 559 N.W.2d 240, 245 (“[T]he trial court’s inquiry is to

take into account the actual needs and standard of living of the children.”). Arron

argues that under Schieffer, Theresa, as the appealing parent, must establish a

change in the child’s standard of living that is substantially disproportionate. See

Schieffer, 2013 S.D. 11, ¶ 43, 826 N.W.2d at 641. According to Arron, Theresa failed

to provide any evidence establishing that T.S.’s standard of living will be affected by

the circuit court’s decision.

[¶17.]        However, in Schieffer, the mother requested a larger child support

award, placing the burden of proof on her to show that “the children’s needs [were]

not being met by the current child support award . . . [or] that the children’s

standard of living [was] inconsistent with the standard of living they had before the

parties’ divorce.” Id. (emphasis added). Theresa notes that the circuit court here

correctly observed that her current income cannot cover her expenses, which she

testified requires “utilizing unsecured credit and tax refunds.” Further, Theresa

claims that SDCL 25-7-6.27 imposes no requirement that a parent obtain a second

job, citing Hollinsworth v. Hollinsworth, 2008 S.D. 102, ¶ 21, 757 N.W.2d 422, 429.




                                          -8-
#28057

[¶18.]         Hollinsworth involved application of SDCL 25-7-6.10(6). 4 In

Hollinsworth we held that a referee or court should not grant a downward deviation

because a parent has the potential to earn more money based on an advanced

degree. Id. ¶ 21, 757 N.W.2d at 429. Hollinsworth did not involve a parental cross-

credit, and Arron does not seek a downward deviation because Theresa voluntarily

and unreasonably caused underemployment. To that extent, Hollinsworth is

inapposite. The only question is whether the circuit court’s findings of fact support

its conclusions of law, namely, that applying the cross-credit is appropriate in this

case under the circumstances set forth in SDCL 25-7-6.27.

[¶19.]         The court found that “[e]ven without incurring any costs for the care of

T.S., [Theresa] lived beyond her means,” citing “nearly $1,000 of costs related to”

J.F. While Theresa testified that she spent $350 per month on J.F.’s daycare

expenses, there is no other evidence in the record of costs specifically related to J.F.

Exhibit 4 offered by Arron, together with Theresa’s Exhibit A, reveal that Theresa’s

most basic living expenses nearly exceed her monthly income. She pays $855.67 for

her first and second mortgage payments, $190 for utilities, $160 for vehicle

expenses, $50 for clothing, and $450 for food, totaling $1,715.67 of her $1,789



4.       When Hollinsworth was decided, the statute authorized a deviation due to
         “[t]he voluntary act of either parent which reduces that parent’s income.”
         Hollinsworth v. Hollinsworth, 2008 S.D. 102, ¶ 14, 757 N.W.2d 422, 426. We
         emphasized the word “reduces” in our decision in Hollinsworth, noting that
         the mother’s income had changed very little since the divorce. Id. ¶¶ 19-20,
         757 N.W.2d at 428-29. Subsequently, the 2009 Legislature amended the
         statute, which now provides that a referee or court shall consider the
         “voluntary and unreasonable act of a parent which causes the parent to be
         unemployed or underemployed” when deciding whether to allow a deviation
         from the child support obligation schedule. 2009 S.D. Sess. Laws ch. 130, § 4.

                                           -9-
#28057

adjusted monthly income. With the exception of a portion of her food and clothing

budget, there is no evidence that having J.F. in her home has increased her cost of

living and certainly not to the sum of $650 per month. Additionally, a child support

obligation may not be modified solely because of the obligation of either parent to

provide for subsequent children. See SDCL 25-7-6.10(5).

[¶20.]       Unlike the circuit court’s findings about the mother in Schieffer, the

court here made no finding that Theresa’s spending was “undisciplined” or that her

spending habits were lavish or frivolous. Other than owning her own home rather

than living in a rental unit, Theresa’s standard of living is primarily centered on the

basic necessities of life: food, shelter, clothing, medical care, and transportation.

The court did not identify what expenditures it believed led Theresa to live beyond

her means.

[¶21.]       Further, the circuit court did not answer the question posed by SDCL

25-7-6.27: whether application of the cross-credit—thereby reducing Arron’s child

support obligation from $442 to $25—“would have a substantial negative effect on

the child’s standard of living.” Rather, the court bypassed this question by

assuming that Theresa could maintain T.S.’s standard of living by obtaining

additional employment. On direct examination, Theresa explained she would need

to get a second job to pay her bills if the court reduced Arron’s child support

obligation. Based on this testimony, the court concluded: “[Theresa] testified at

trial that she could maintain the current standard of living if she obtained

additional employment. The [c]ourt further finds that [Theresa] obtaining

additional employment would not ‘have a substantial negative [e]ffect on [T.S.’s]


                                          -10-
#28057

standard of living,’ such that the [c]ourt should disallow a cross-credit under SDCL

§ 25-7-6.27.” Yet we observed in Hollinsworth that the “[L]egislature has not

provided guidance on if, or how, the courts are to consider potential income or

underemployment.” 2008 S.D. 102, ¶ 21, 757 N.W.2d at 429. And SDCL 25-7-6.27

provides no guidance on this matter.

[¶22.]       Additionally, the circuit court’s findings do not reflect that it

considered “that the parents will share . . . the expenses of the child in proportion to

their incomes[.]” SDCL 25-7-6.27 (emphasis added). Because the court’s findings do

not reflect the court considered the expenses of the children in proportion to the

parent’s incomes or whether the cross-credit would have a substantial negative

effect on T.S.’s standard of living, we reverse and remand for the circuit court to

make a determination of child support consistent with SDCL 25-7-6.27.

[¶23.]       Theresa also moves for appellate attorney’s fees and costs in the

amount of $3,387.70. Under SDCL 15-26A-87.3, appellate attorney’s fees may be

awarded “only where such fees are permissible at the trial level.” Grynberg Expl.

Corp. v. Puckett, 2004 S.D. 77, ¶ 33, 682 N.W.2d 317, 324. Attorney’s fees may be

awarded “in all cases . . . [involving] custody, visitation, separate maintenance,

support, or alimony.” SDCL 15-17-38. We award Theresa $2,375 in appellate

attorney’s fees after subtracting court costs.

[¶24.]       GILBERTSON, Chief Justice, and ZINTER and SEVERSON, Justices,

and WILBUR, Retired Justice, concur.

[¶25.]       JENSEN, Justice, not having been a member of the Court at the time

this action was submitted to the Court, did not participate.


                                          -11-